        Case 3:16-cv-02235-AA        Document 108   Filed 12/05/18   Page 1 of 4




Timothy J. Jones, OSB No. 890654
Email: tim@timjonespc.com
Tim Jones PC
888 SW 5th Avenue, Suite 1100
Portland OR 97204
Phone: (503) 374-1414
Facsimile: (971) 925-9034

John M. Coletti, OSB No. 942740
Email: john@paulsoncoletti.com
Paulson Coletti Trial Attorneys PC
1022 NW Marshall Street, Suite 450
Portland, OR 97209
Phone: (503) 226-6361
Facsimile: (503) 226-6276

      Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT

                     DISTRICT OF OREGON - PORTLAND DIVISION


RUSSELL PITKIN and MARY PITKIN, Co-
Personal Representatives of the Estate of             Case No. 3:16-cv-02235-AA
MADALINE PITKIN, Deceased,
                                                      NOTICE TO CLERK OF
                                                      COURT OF DEFENDANTS’
             Plaintiffs,                              OFFER AND PLAINTIFFS’
                                                      ACCEPTANCE OF
                                                      DEFENDANTS’ OFFER
               v.                                     OF JUDGMENT AND REQUEST
                                                      FOR ENTRY OF JUDGMENT

CORIZON HEALTH, INC., a
Delaware Corporation; WASHINGTON
COUNTY, a government body in the State of
Oregon; JOSEPH MCCARTHY, MD, an
individual; COLIN STORZ, an individual;
LESLIE O’NEIL, an individual; CJ
BUCHANAN, an individual; LOUISA
DURU, an individual; MOLLY JOHNSON,
an individual; COURTNEY NYMAN,
        Case 3:16-cv-02235-AA         Document 108       Filed 12/05/18     Page 2 of 4




an individual; JOHN DOES 1-10, as they
relate to Corizon Health, Inc. only;
and JANE DOES 1-10, as they relate to
Corizon Health, Inc. only,

            Defendants.
_______________________________

TO: Clerk of the Court.

       Pursuant to FRCP 68, on November 30, 2018, Defendants Corizon Health, Inc.,

Washington County, Joseph McCarthy, M.D., Colin Storz, Leslie O’Neil, CJ Buchanan, Louisa

Duru, Molly Johnson, and Courtney Nyman served Plaintiffs Russell Pitkin and Mary Pitkin

with an Offer of Judgment allowing judgment be entered against Defendants Corizon Health,

Inc., Washington County, Joseph McCarthy, M.D., Colin Storz, Leslie O’Neil, CJ Buchanan,

Louisa Duru, Molly Johnson, and Courtney Nyman, in favor of plaintiffs in the amount of Ten

Million Dollars ($10,000,000). This amount is inclusive of attorney fees and costs, and is for all

claims asserted in the First Amended Complaint. On December 5, 2018, Plaintiffs Russell Pitkin

and Mary Pitkin accepted the Offer of Judgment by service on defendants of a Notice of

Acceptance of Defendants’ Offer of Judgment. Attached hereto and by reference incorporated

herein as Exhibits A and B, respectively, are copies of Defendants’ Offer of Judgment and

Plaintiffs’ Notice of Acceptance of Defendants’ Offer of Judgment, with proof of service.

       Pursuant to FRCP 68(a), Plaintiffs Russell Pitkin and Mary Pitkin request the Clerk of the

Court enter judgment in favor of Plaintiffs Russell Pitkin and Mary Pitkin and against

Defendants Corizon Health, Inc., Washington County, Joseph McCarthy, M.D., Colin Storz,

Leslie O’Neil, CJ Buchanan, Louisa Duru, Molly Johnson, and Courtney Nyman, in the amount
        Case 3:16-cv-02235-AA           Document 108   Filed 12/05/18    Page 3 of 4




of Ten Million Dollars ($10,000,000).

       Dated this 5th day of December, 2018.

                                                  TIM JONES PC

                                                  By: s/ Timothy J. Jones
                                                  Timothy J. Jones, OSB No. 890654
                                                  tim@timjonespc.com
                                                  888 SW 5th Avenue, Suite 1100
                                                  Portland OR 97204

                                                  PAULSON COLETTI TRIAL
                                                  ATTORNEYS PC

                                                  By: /s/John M. Coletti
                                                  John M. Coletti, OSB No. 942740
                                                  john@paulsoncoletti.com
                                                  1022 NW Marshall Street, Suite 450
                                                  Portland, OR 97209

                                                         Of Attorneys for Plaintiffs
        Case 3:16-cv-02235-AA           Document 108   Filed 12/05/18   Page 4 of 4




                             CERTIFICATE OF SERVICE

        I hereby certify that I served a true copy of the foregoing NOTICE TO CLERK OF
COURT OF DEFENDANTS’ OFFER AND PLAINTIFFS’ ACCEPTANCE OF
DEFENDANTS’ OFFER OF JUDGMENT AND REQUEST FOR ENTRY OF JUDGMENT on
the following attorneys on the date noted below via the following method:

Vicki M. Smith
Jamie T. Azevedo
Bodyfelt Mount LLP
319 SW Washington Street, Suite 1200
Portland, OR 97204
Email: smith@bodyfeltmount.com
       azevedo@bodyfeltmount.com
 Attorneys for Defendants Washington County

Richard K. Hansen
Anne M. Talcott
Schwabe Williamson & Wyatt PC
1211 SW 5th Ave., Suite 1900
Portland, OR 97204
Email: rhansen@schwabe.com
       atalcott@schwabe.com
       Of Attorneys for Defendants Corizon Health, Inc., Joseph McCarthy, M.D., Colin
       Storz, Leslie O'Neil, CJ Buchanan, Louisa Duru, Molly Johnson and Courtney
       Nyman

Method: CM/ECF Electronic Service and US Postal Service, First-Class.

Dated this 5th day of December, 2018.

                                                         /s/ Timothy J. Jones
                                                         Timothy J. Jones, OSB No. 890654
                                                         Email: tim@timjonespc.com
                                                         Phone: (503) 374-1414
                                                         Fax: (971) 925-9034
                                                         Of Attorneys for Plaintiffs
